TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2020



                                    NO. 03-19-00803-CV


                                Kelly Clark Lewis, Appellant

                                               v.

                               Gordon Joseph Lewis, Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on October 11, 2019. Having reviewed

the record, the Court holds that Kelly Clark Lewis has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.